DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 4/29/2021 is acknowledged. Examiner notes Species A and B FIGS. have been corrected to the following: Species A FIGS. 1-5, and Species B FIGS. 6-7. Examiner has contacted applicant’s attorney, TIM BRIGHT via phone call on 5/11/2021 to confirm the Species election. Applicant’s election is sustained. Claims 5-8 and 16-19 are withdrawn as they pertain to unelected Species A. In addition, Examiner withdraws claims 3, 4, 14, and 15 as they pertain to unelected Species A. Claims 1, 2, 9-13, and 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 13 objected to because of the following informalities: the claims recite “the plurality of being mounted” instead of –plurality of handles being mounted—.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnaebele (DE 3942160 A1), herein referred to as Schnaebele.
Regarding claim 1, Schnaebele discloses a platform for lifting an individual from a fallen position comprising: a base platform (base plate 1); a lifting platform (seat surface 2); a folding wedge (parallel links 3 or 4; parallel links 3 and 4 can be used together or separately as seen in FIGS. 1-3); a plurality of collapsible supports (parallel links 3 or 4). Examiner notes the plurality of parallel links can be disposed on each of the edges of the base plate and seat surface and can thereby meets the limitation recited. Schnaebele also discloses a lift-control assembly (compressor 16, vessel 6, regulator 18, lifting bellows 5); the folding wedge being laterally and hingedly connected to the base platform (parallel links 3 and 4 are hingedly connected to base plate 1); the folding wedge being laterally and hingedly connected to the lifting platform, opposite to the base platform (parallel links 3 and 4 are hingedly connected to seat surface 2); the plurality of collapsible supports being mounted in between the base platform and the lifting platform (parallel links 3 and 4 are connected between the base plate 1 and seat surface 2); the lift-control assembly being operatively coupled between the base platform and the lifting platform, wherein the lift-control assembly generates the force required to modify the vertical distance between the base platform and the lifting platform (lifting bellows 5 is arranged between the base plate 1 and the seat surface 2); and the lift-control assembly being positioned 
Regarding claim 2, Schnaebele discloses the folding wedge comprising a first panel and a second panel; the first panel being hingedly connected to the base platform; the second panel being hingedly connected to the first panel, opposite to the base platform; and the second panel being hingedly connected to a first widthwise edge of the lifting platform, opposite to the first panel. See FIGS. 1-3, the parallel links 3 hingedely connected to each other comprise the claimed wedge first and second panels as seen in FIG 1. Said parallel links 3 are hingedly connected to each other along a proximal edge and hingedly connected to the base plate 1 and seat surface 2 along their respective distal edges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schnaebele, in view of Leoutsakos (US 6871364 B1), herein referred to as Leoutsakos.
Regarding claim 9, Schnaebele discloses the lift-control assembly comprising a pump (compressor 16) and an inflatable bladder (lifting bellows 5); the pump being in fluid communication with the inflatable bladder (see FIG. 6); and the inflatable bladder being mounted in between the base platform and the lifting platform (see FIGS. 1 and 2). Schaebele does not explicitly disclose the pump being mounted onto the base platform. Leoutsakos, however, discloses a foot lift comprising a base 11 having a pump 16 and bellows 12 disposed on .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schnaebele, in view of Pauley (US 4768239 A), herein referred to as Pauley.
Regarding claim 10, Schnaebele discloses a backrest (backrest 20). Schnaebele does not explicitly disclose the backrest being hingedly connected to a second widthwise edge of the lifting platform, opposite to the folding wedge. Pauley, however, discloses a bath lift device comprising seat 9 and further comprising a back 8 that is hingedly connected to said seat 9 for the purpose of fabricating a chair with a foldable structure that can be stowed when not in use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schnaebele with the foldable backrest as taught by Pauley in order to fabricate a seat having a foldable structure that facilitates storage when the device is not in use.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schnaebele, in view of Newman et al. (US 6702383 B2), herein referred to as Newman.
Regarding claim 11, Schnaebele does not explicitly disclose a cushion; and the cushion being connected adjacent to the lifting platform, opposite to the plurality of collapsible supports. Newman, however, discloses an electric lifting cushion comprising a base 41 and seat 48 where the seat further comprises a cushioning material 47 for the purpose of providing comfort to a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schnaebele, in view of Smith (US 20150137567 A1), herein referred to as Smith.
Regarding claim 12, Schnaebele does not explicitly disclose a plurality of handles; and the plurality of handles being mounted onto to the lifting platform, opposite to the plurality of collapsible supports. Smith, however, discloses a lifting and lowering chair comprising a chair 10 and handles 26 for the purpose of providing a point of support for a user and may include a power switch for activation of the apparatus (see para. [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schnaebele with the handles as taught by Smith in order to provide users with structure that assists them in supporting themselves on the support surface of the apparatus.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schnaebele, in view of Pauley, Newman, and Smith.
Regarding claim 13, Schnaebele discloses a platform for lifting an individual from a fallen position comprising: a base platform (base plate 1); a lifting platform (seat surface 2); a folding wedge (parallel links 3 or 4; parallel links 3 and 4 can be used together or separately as seen in FIGS. 1-3); a plurality of collapsible supports (parallel links 3 or 4). Examiner notes the plurality of parallel links can be disposed on each of the edges of the base plate and seat surface and can  a lift-control assembly (compressor 16, vessel 6, regulator 18, lifting bellows 5); a backrest (backrest 20); the folding wedge comprising a first panel and a second panel; the folding wedge being laterally and hingedly connected to the base platform; the folding wedge being laterally and hingedly connected to the lifting platform, opposite to the base platform (see FIGS. 1-3); the plurality of collapsible supports being mounted in between the base platform and the lifting platform (parallel links 3 and 4 are connected between the base plate 1 and seat surface 2); the lift-control assembly being operatively coupled between the base platform and the lifting platform, wherein the lift-control assembly generates the force required to modify the vertical distance between the base platform and the lifting platform (lifting bellows 5 is arranged between the base plate 1 and the seat surface 2); the lift-control assembly being positioned offset from the plurality of collapsible supports (lifting bellows 5 is disposed between the parallel links 3 and 4); the first panel being hingedly connected to the base platform; the second panel being hingedly connected to the first panel, opposite to the base platform; and the second panel being hingedly connected to a first widthwise edge of the lifting platform, opposite to the first panel. See FIGS. 1-3, the parallel links 3 hingedely connected to each other comprise the claimed wedge first and second panels as seen in FIG 1. Said parallel links 3 are hingedly connected to each other along a proximal edge and hingedly connected to the base plate 1 and seat surface 2 along their respective distal edges.
Schnaebele does not explicitly disclose the backrest being hingedly connected to a second widthwise edge of the lifting platform, opposite to the folding wedge. Pauley, however, discloses a bath lift device comprising seat 9 and further comprising a back 8 that is hingedly connected to said seat 9 for the purpose of fabricating a chair with a foldable structure that can be stowed when not in use. It would have been obvious to one of ordinary skill in the art before 
Schnaebele does not explicitly disclose a cushion; the cushion being connected adjacent to the lifting platform, opposite to the plurality of collapsible supports. Newman, however, discloses an electric lifting cushion comprising a base 41 and seat 48 where the seat further comprises a cushioning material 47 for the purpose of providing comfort to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schnaebele with the cushion material as taught by Newman in order to provide a cushioned seat surface for increased comfort.
Schnaebele does not explicitly disclose a plurality of handles; the plurality of handles being mounted onto to the lifting platform, opposite to the plurality of collapsible supports. Smith, however, discloses a lifting and lowering chair comprising a chair 10 and handles 26 for the purpose of providing a point of support for a user and may include a power switch for activation of the apparatus (see para. [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schnaebele with the handles as taught by Smith in order to provide users with structure that assists them in supporting themselves on the support surface of the apparatus.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schnaebele, in view of Pauley, Newman, and Smith, and further in view of Leoutsakos.
Regarding claim 20, Schnaebele (in view of Pauley, Newman, and Smith) does not explicitly disclose the lift-control assembly comprising a pump and an inflatable bladder; the pump being mounted onto the base platform; and the pump being in fluid communication with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lifting supports relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Schnaebele, Pauley, Newman, and Smith, and Leoutsakos.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/13/2021